                                                                                                  Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                      )
     STATE OF CALIFORNIA, et al.,                                4:17-cv-05783- HSG
                                        )               Case No: _______________
 4                                      )
                        Plaintiff(s),   )               APPLICATION FOR
 5                                      )               ADMISSION OF ATTORNEY
          v.
                                        )               PRO HAC VICE
 6   HEALTH AND HUMAN SERVICES, et al., )               (CIVIL LOCAL RULE 11-3)
                                        )
 7                                      )
                        Defendant(s).
                                        )
 8
         I, Joshua Matz                           , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Church-State Scholars                        in the
                                                                Jonathan A. Patchen
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     KAPLAN HECKER & FINK LLP                            TAYLOR & PATCHEN, LLP
       350 Fifth Avenue, Suite 7110                        One Ferry Building, Suite 355
14     New York, NY 10118                                  San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 763-0883                                      (415) 788-8200
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jmatz@kaplanhecker.com                              jpatchen@taylorpatchen.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5388962      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/07/19                                              Joshua Matz
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Joshua Matz                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/21/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
           Appellab? iliuisinn nf t)J.e ~upreme Grnurt
                  nf t)Je §fate nf New fork
                 ~etnnb 3Jubitial m.epartment


JJ, 2\prllauue Agnstiun,        @lcrk of tqe i\µpellate itiuision of U1.e
§,uprcme @ourt of t(fc §tatc rtf New fork, ~.ecouh Juhicial ilcµartmc11t                     1



i'l o If er.eby certify tlptf           Joslfuu .1\hum .fllnti                   iua.s buly
lir.ett.a.ell anh ac:tmittci'l ht pradice as an Attorney anll C!r1tutt.aelor-at-illaiu
in all fl1e rourt.s of tq.e §tatc, accodthtg to tq.c lam.n of t11c §fate anb t(J.e
court rules antl orbers, on life 13 t(J            itay of            Juuuary 2016,
qu.a ih1ly btlt.en anh suh.scribetl tfre oatlf of office µrcscribeb by law, Iras:
been .cnrollcb ht tqe &11 of Affurncys an.ll <!tounsclnrs-nt-mmu ntt file ht
my office, qas i'tuln register.eh iuitlt ttrc ai'lntinisfratiu.e office of Ute
c1turfs, anb ar.corhing to tltc r.ccoril.s of tqis: court is in goutt stan.Mng as
an Atturncy anb C!rounselor-at-iua:w.



                                     lln Dllitnrss DlllJ.er.eof, 1J lpt u c ff c r cunt o s ct
                                     my 1,aub nui'I affix.ell tlp! .senl of ,:rnil'I
                                     .Apvellate :l!Huision on lJiebrum:y 06, 2019.




                                                      C!Llerk of fife <!tourt
No.   276924
